Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated January 30, 2019 has been entered and considered.  Claims are amended.  Claims 25-48 are cancelled.  Claims 1-24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites claim limitations multiple times that are of the same scope, for example, “the implantable device being made of a single continuous piece of stent graft material” is recited twice in line 2 and again in lines 5-6.  The second recitation does not add and further limitation to claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidner et al, US 2010/0023046 A1 (“Heidner”).
Regarding claim 1, Heidner discloses Apparatus (medical device, see paras [0021]-[0042], [0050]; [0051]; Figs. 6A-C) for use with a delivery device (para [0036]; delivery device not shown), comprising: 
an implantable device (200, see Figs. 6A-C) having a proximal end and a distal end (208 and 210, Fig. 6C), the implantable device being configured: to be inserted into an ascending aorta of a subject while the implantable device is disposed inside the delivery device and is constrained in a constrained configuration (collapsed for passage through catheter, para [0041]) by the delivery device, to assume a non-constrained configuration (expanded configuration, para [0041]) inside a longitudinal portion of the ascending aorta by being released from the delivery device (para [0021]; device is capable of use with any type of blood vessel such as aortic artery; see also paras [0041]; since the claim is directed towards an apparatus or device the prior art does not 
the implantable device being configured such that when disposed in the non-constrained configuration inside the longitudinal portion of the ascending aorta: a proximal portion of the implantable device (206) contacts an inner wall of the ascending aorta, such as to anchor the proximal end of the implantable device with respect to the ascending aorta, along a central portion of the implantable device (204), an inner surface of the implantable device defines a conduit (opening in between 208, 210, Fig. 6C) extending through the implantable device, the conduit comprising a diverging portion that diverges in a direction from a proximal end of the conduit to a distal end of the conduit, such that a cross-sectional area of the diverging portion of the conduit at its distal end is greater than the cross-sectional area of the diverging portion of conduit at its proximal end (see Fig. 6C, tapering configuration, para [0051]), 
the proximal end of the conduit being configured to be placed within the ascending aorta such that when an aortic valve of the subject is in an open state, the proximal end of the conduit is disposed within 25 mm of a tip of the aortic valve (paras [0021]; [0051]), a distal portion of the implantable device contacts the inner wall of the ascending aorta, such as to anchor the distal end of the implantable device with respect to the ascending aorta (paras [0021]; [0051]), and 
the implantable device defines a folded portion (overlapping layers 204, 202, Fig. 6C) between the proximal portion of the implantable device and the 
It is noted that the “configured to” language as cited above relates to an intended use of the device in relation to the ascending aorta.  Since claim 1 is directed to an apparatus and a device, the prior art only needs to teach the structural limitations and be capable of use with the aorta.  Heidner teaches that the medical device (200) can be used as a flow restrictor in any body vessel, artery, vein and is configured to restrict the amount of fluid flowing while also anchoring to the vessel since it can be expanded upon delivery, and therefore Heidner meets all the limitations of claim 1 (see paras [0039]; [0051]).
Regarding claim 2, Heidner discloses the apparatus according to claim 1, wherein the implantable device (200) is configured to define the folded portion by defining a folded portion that has a sinusoidal cross-sectional shape (see Fig. 6C, S-shaped folds at 206, para [0051]).
Regarding claim 3, Heidner discloses the apparatus according to claim 1, wherein the implantable device does not include a prosthetic valve (200, Figs. 6A-C, para [0051]; lumen of 200 is open and does not include any additional valves).
Regarding claim 4, Heidner discloses the apparatus according to claim 1, wherein the implantable device (200) is configured such that, upon the implantable device assuming its non-constrained configuration within the longitudinal portion of the ascending aorta of the subject, the implantable device reduces pressure loss within the 
Regarding claim 5, Heidner discloses the apparatus according to claim 1, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device (200) is configured to define, at a region at its distal end, a surface extending radially outward, around a full circumference of the conduit, from the conduit to the inner wall of the ascending aorta (see Fig. 6C, para [0051]; surface of 208 defines a full circumference around the conduit or lumen in center passage).
Regarding claim 6, Heidner discloses the apparatus according to claim 1, wherein the implantable device is made of a single continuous piece of stent graft material (paras [0031]; [0042]; braided fabric of material forms a single continuous piece that can be equivalent to stent-graft type material such as Nitinol and polyester fiber, see Figs. 5A and 5B).
Regarding claim 11, Heidner discloses the apparatus according to claim 1, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device is configured to impede blood flow through the longitudinal portion of the ascending aorta in which the implantable device is placed, via any flow path other than through the conduit, to less than 20 percent of total blood flow through the longitudinal portion of the ascending aorta (device 200 can be used as a flow restrictor 
Regarding claim 12, Heidner discloses the apparatus according to claim 11, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device is configured to impede blood flow through the longitudinal portion of the ascending aorta in which the implantable device is placed such that there is no blood flow through the longitudinal portion of the ascending aorta, via any flow path other than through the conduit (device 200 can be used as a flow restrictor in any body vessel, artery, vein and is configured to restrict the amount of fluid flowing to any other flow path other than the lumen, while also anchoring to the vessel since it can be expanded upon delivery (see paras [0039]; [0051]).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwammenthal et al, US 2007/0185565 (“Schwammenthal”).
Regarding claim 1, Schwammenthal discloses apparatus (see both embodiments in Figs. 1-11C, para [0049]; [0062]) for use with a delivery device (sheath delivery, para [0076], Figs. 15A-H, 16A-H, 17A-H), comprising: 
an implantable device (device with body 10, 11, Figs. 4-8, 9-11A-11C) having a proximal end (proximal end of 5 or 15 at 2, 13, PE, Fig. 2, Fig. 9) and a distal end (distal end of 5 or 15 at DE, Fig. 2, Fig. 9), the implantable device being configured: to be inserted into an ascending aorta of a subject while the implantable device is disposed inside the delivery device and is constrained in a 
the implantable device being configured such that when disposed in the non-constrained configuration inside the longitudinal portion of the ascending aorta: a proximal portion of the implantable device (proximal portion of 5; 35, Figs. 5, 11, paras [0052]; [0062]) contacts an inner wall of the ascending aorta, such as to anchor the proximal end of the implantable device with respect to the ascending aorta, along a central portion of the implantable device (paras [0052]; [0062]), an inner surface of the implantable device (inner surface at 11) defines a conduit (lumen of device, Figs. 5, 11) extending through the implantable device, the conduit comprising a diverging portion (paras [0052]; [0062]) that diverges in a direction from a proximal end of the conduit to a distal end of the conduit (paras [0052]; [0063]; diverging or conical section 15, 35), such that a cross-sectional area of the diverging portion of the conduit at its distal end is greater than the cross-sectional area of the diverging portion of conduit at its proximal end (Figs. 5, 11, paras [0052]; [0063]; see also Fig. 3; D2 greater than D1), 
the proximal end of the conduit being configured to be placed within the ascending aorta such that when an aortic valve of the subject is in an open state, the proximal end of the conduit is disposed within 25 mm of a tip of the aortic valve, a distal portion of the implantable device contacts the inner wall of the ascending aorta, such as to anchor the distal end of the implantable device with 
the implantable device defines a folded portion (13, 14, Fig. 5; 33a, 34a, Fig. 11) between the proximal portion of the implantable device and the central portion of the implantable device, such that along a longitudinal direction of the implantable device, there is partial overlap between the proximal portion of the implantable device and the central portion of the implantable device (overlap at throat section 32, Fig. 11, para [0063]).
It is noted that the “configured to” language as cited above relates to an intended use of the device in relation to the ascending aorta.  Since claim 1 is directed to an apparatus and a device, the prior art only needs to teach the structural limitations and be capable of use with the aorta.  Schwammenthal teaches that the medical device can be used as a flow restrictor in the aorta and configured to restrict the amount of fluid flowing while also anchoring to the vessel since it can be expanded upon delivery, and therefore Schwammenthal meets all the limitations of claim 1 (see paras [0049]; [0062]).
Regarding claim 2, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is configured to define the folded portion by defining a folded portion that has a sinusoidal cross-sectional shape (overlap at throat section 32 defines a sinusoidal or S-shaped cross section, see Fig. 11, para [0063]).
Regarding claim 3, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device does not include a prosthetic valve (see para [0049]).
Regarding claim 4, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is configured such that, upon the implantable device assuming its non-constrained configuration within the longitudinal portion of the ascending aorta of the subject, the implantable device reduces pressure loss within the longitudinal portion of the acending aorta relative to pressure loss within the longitudinal portion of the acending aorta in an absence of the implantable device, by the diverging portion of the conduit reducing an area of flow separation (paras [0052]; [0063]; [0094]; implantable device results in pressure recovery and non-turbulent blood flow).
Regarding claim 5, Schwammenthal discloses the apparatus according to claim 1, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device is configured to define, at a region at its distal end, a surface extending radially outward, around a full circumference of the conduit, from the conduit to the inner wall of the ascending aorta (radial portions at 40 extend radially outward and form a surface along the struts that extends a full circumference of the conduit from 35 to inner wall of vessel, see Figs. 10-11, para [0063]).
Regarding claim 6, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is made of a single continuous piece of stent graft material (body of device is made of stent struts of metal (Nitinol) with an inner lining of graft material, which forms a single continuous piece of stent-graft, sees paras [0051]; [0058]; [0059]; [0060]).
Regarding claim 7, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration within the ascending aorta, the diverging portion 
Regarding claim 8, Schwammenthal discloses the apparatus according to claim 7, wherein the implantable device is configured such that, when the implantable device is in the non-constrained within the ascending aorta, the length of the diverging portion of the conduit is less than 70 mm (para [0047]; section 5 may be 18 to 60 mm; which includes a range that is less than 70 mm, Fig. 3).
Regarding claim 9, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration inside the ascending aorta, a ratio between a diameter of the conduit at the distal end of the diverging portion of the conduit and a diameter of the conduit at the proximal end of the diverging portion of the conduit is less than 4:3 (para [0047]; Diameter of distal end ranges from 10-40 mm while diameter of proximal end ranges from 5-30 mm; therefore a possible ratio would be 2:1, which is less than 4:3).
Regarding claim 10, Schwammenthal discloses the apparatus according to claim 1, wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration inside the ascending aorta, the ratio between the diameter of the conduit at the distal end of the diverging portion of the conduit and the diameter of the conduit at the proximal end of the diverging portion of the conduit is more than 7:6 (see para [0047]; Diameter of distal end ranges from 10-40 mm while diameter of proximal end ranges from 5-30 mm; therefore a possible ratio would be 11:6, which is greater than 7:6).
Regarding claim 11, Schwammenthal discloses the apparatus according to claim 1, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device is configured to impede blood flow through the longitudinal portion of the ascending aorta in which the implantable device is placed, via any flow path other than through the conduit, to less than 20 percent of total blood flow through the longitudinal portion of the ascending aorta (paras [0052]; [0063]; [0094]; implantable device results in pressure recovery and non-turbulent blood flow and would be capable of achieving the less than 20 percent of total blood flow).
Regarding claim 12, Schwammenthal discloses the apparatus according to claim 11, wherein, when in the non-constrained configuration inside the ascending aorta, the implantable device is configured to impede blood flow through the longitudinal portion of the ascending aorta in which the implantable device is placed such that there is no blood flow through the longitudinal portion of the ascending aorta, via any flow path other than through the conduit (paras [0052]; [0063]; [0094]; implantable device results in pressure recovery and non-turbulent blood flow and would be capable of achieving the result of no blood flow via any other path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidner in view of Schwammenthal.
Regarding claims 7-8, Heidner discloses the apparatus according to claim 1, but silent as to wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration within the ascending aorta, the diverging portion of the conduit has a length of more than 20 mm, or the length of the diverging portion of the conduit is less than 70 mm.
However, Schwammenthal, in the same field of art, namely devices to restrict or modify flow through a blood vessel, teaches the apparatus according to claim 1 (see rejection above for claim 1 to Schwammenthal), wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration within the ascending aorta, the diverging portion of the conduit has a length of more than 20 mm (para [0047]; section 5 may be 18 to 60 mm; which includes a range that is more than 20 mm, Fig. 3); and the length of the diverging portion of the conduit is less than 70 mm (para [0047]; section 5 may be 18 to 60 mm; which includes a range that is less than 70 mm, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Heidner with the lengths as taught by Schwammenthal in order to provide the advantages of adjusting the device for the aortic treatment area and customizing the device to ensure a proper fit with the intended treatment site (Schwammenthal, para [0047]), and in addition, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is 
Regarding claims 9-10, Heidner discloses the apparatus according to claim 1, but is silent as to wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration inside the ascending aorta, a ratio between a diameter of the conduit at the distal end of the diverging portion of the conduit and a diameter of the conduit at the proximal end of the diverging portion of the conduit is less than 4:3; or is more than 7:6.
However, Schwammenthal, in the same field of art, namely devices to restrict or modify flow through a blood vessel, teaches the apparatus according to claim 1 (see rejection above for claim 1 to Schwammenthal), and wherein the implantable device is configured such that, when the implantable device is in the non-constrained configuration inside the ascending aorta, a ratio between a diameter of the conduit at the distal end of the diverging portion of the conduit and a diameter of the conduit at the proximal end of the diverging portion of the conduit is less than 4:3 (para [0047]; Diameter of distal end ranges from 10-40 mm while diameter of proximal end ranges from 5-30 mm; therefore a possible ratio would be 2:1, which is less than 4:3); and is more than 7:6 (see para [0047]; Diameter of distal end ranges from 10-40 mm while diameter of proximal end ranges from 5-30 mm; therefore a possible ratio would be 11:6, which is greater than 7:6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Heidner with the lengths and ratios as taught by Schwammenthal in order to provide the advantages of adjusting the .

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwammenthal.
Regarding claim 13, Schwammenthal discloses a method (see both embodiments in Figs. 1-11C, para [0049]; [0062]; sheath delivery, para [0076], Figs. 15A-H, 16A-H, 17A-H) comprising:
inserting an implantable device (device with body 10, 11, Figs. 4-8, 9-11A-11C) into an ascending aorta of a subject while the implantable device is disposed inside a delivery device (sheath, paras [0075]-[0076]) and is constrained in a constrained configuration by the delivery device (compressed state, para [0075]); and
releasing the implantable device from the delivery device into the ascending aorta, thereby causing the implantable device to assume a non-constrained configuration within a longitudinal portion of the ascending aorta (expanded state, para [0075]), by: an upstream end (proximal end of 5 or 15 at 2, 13, PE, Fig. 2, Fig. 9) of the implantable device radially expanding such that an upstream portion of the implantable device contacts an inner wall of the ascending aorta (proximal portion of 5; 35, Figs. 5, 11, paras [0052]; [0062]), a 
the proximal end of the conduit being placed within the longitudinal portion of the ascending aorta such that when an aortic valve of the subject is in an open state, the proximal end of the conduit is disposed within a spaced distance of a tip of the aortic valve (para [0094]; device deployed above native valve; diverging shape and anchored as in Figs. 15A-H), 
a downstream end of the implantable device radially expanding such that a downstream portion of the implantable device contacts an inner wall of the ascending aorta, such as to anchor the downstream end of the implantable device with respect to the ascending aorta (para [0094]; diverging shape and anchored as in Figs. 15A-H), and 
the implantable device forming a folded portion (13, 14, Fig. 5; 33a, 34a, Fig. 11) between the upstream end of the implantable device and the central portion of the implantable device, such that along a longitudinal direction of the 
Schwammenthal teaches that the proximal end of the conduit is spaced apart from the aortic valve (para [0094]), but is silent as to the proximal end of the conduit is disposed within 25 mm of a tip of the aortic valve.
However, Schwammenthal discloses that the distance the conduit is spaced apart from the aortic valve to be optimized to allow pressure recovery and enable gradual expansions of the streamlines of flow (see para [0094]).  Schwammenthal teaches that the distance from the aortic valve is disclosed to be a result effective variable in that changing the distance affects pressure recovery, blood flow and control of blood flow around the aortic valve. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Schwammenthal by adjusting the distance from the aortic valve since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Schwammenthal discloses the method according to claim 13, wherein causing the implantable device to assume the non-constrained configuration comprises causing the implantable device to form the folded portion by forming a folded portion that has a sinusoidal cross-sectional shape (overlap at throat section 32 defines a sinusoidal or S-shaped cross section, see Fig. 11, para [0063]).
Regarding claim 15, Schwammenthal discloses the method according to claim 13, wherein the implantable device does not include a prosthetic valve (see para [0049]), and wherein inserting the implantable device into the ascending aorta does not include inserting a prosthetic valve into the ascending aorta (see para [0049] and also para [0094] device is inserted above the aortic valve).
Regarding claim 16, Schwammenthal discloses the method according to claim 13, wherein releasing the implantable device from the delivery device into the ascending aorta comprises causing the implantable device to reduce pressure loss within the aorta relative to pressure loss within the aorta in an absence of the implantable device, by the diverging portion of the conduit reducing an area of flow separation (paras [0052]; [0063]; [0094]; implantable device results in pressure recovery and non-turbulent blood flow).
Regarding claim 17, Schwammenthal discloses the method according to claim 13, wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which the implantable device defines, at a region at its downstream end, a surface extending radially outward, around a full circumference of the conduit, from the conduit to the inner wall of the ascending aorta (radial portions at 40 extend radially outward and form a surface along the struts that extends a full circumference of the conduit from 35 to inner wall of vessel, see Figs. 10-11, para [0063]).
Regarding claim 18, Schwammenthal discloses the method according to claim 13, wherein the implantable device includes an implantable device made of a single continuous piece of stent graft material, and wherein releasing the implantable device 
Regarding claim 19, Schwammenthal discloses the method according to claim 13, wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which the diverging portion of the conduit has a length of more than 20 mm (para [0047]; section 5 may be 18 to 60 mm; which includes a range that is more than 20 mm, Fig. 3).
Regarding claim 20, Schwammenthal discloses the method according to claim 19, wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which the length of the diverging portion of the conduit is less than 70 mm (para [0047]; section 5 may be 18 to 60 mm; which includes a range that is less than 70 mm, Fig. 3).
Regarding claim 21, Schwammenthal discloses the method according to claim 13. wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which a ratio between a diameter of the conduit at the downstream end of the diverging portion of the conduit and a diameter of the conduit at the upstream end of the diverging portion of the conduit is less than 4:3 (para [0047]; Diameter of distal 
Regarding claim 22, Schwammenthal discloses the method according to claim 13, wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which the ratio between the diameter of the conduit at the downstream end of the diverging portion of the conduit and the diameter of the conduit at the upstream end of the diverging portion of the conduit is more than 7:6 (see para [0047]; Diameter of distal end ranges from 10-40 mm while diameter of proximal end ranges from 5-30 mm; therefore a possible ratio would be 11:6, which is greater than 7:6).
Regarding claim 23, Schwammenthal discloses the method according to claim 13. wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained configuration in which the implantable device impedes blood flow through the longitudinal portion of the ascending aorta in which the implantable device is placed, via any flow path other than through the conduit, to less than 20 percent of total blood flow through the longitudinal portion of the ascending aorta (paras [0052]; [0063]; [0094]; implantable device results in pressure recovery and non-turbulent blood flow and would be capable of achieving no blood flow other than through the conduit, and therefore meet the claim limitation of less than 20 percent of total blood flow).
Regarding claim 24, Schwammenthal discloses the method according to claim 23, wherein releasing the implantable device from the delivery device into the ascending aorta, comprises causing the implantable device to assume a non-constrained .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 which provides additional examples of flow restrictor type devices for use in blood vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771